      Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 LADDY CURTIS VALENTINE, et al.,                   §
                                                   §
                           Plaintiffs,             §
                                                   §                 Civil Action No.
 v.                                                §                  4:20-cv-1115
                                                   §
 BRYAN COLLIER, et al.,                            §
                     Defendants.                   §

      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ EMERGENCY
           MOTION FOR CONTINUANCE OR FOR PROTECTIVE ORDER

        The Court should deny Defendants’ emergency motion seeking to arbitrarily delay or, in

the alternative, hamstring the progress of, this case—similar to the relief this Court already denied

on Friday, June 26, 2020—for at least five reasons.

        First, this is the rare scheduling dispute that is unfortunately a matter of life and death. At

least 18 inmates died after contracting COVID-19 at the Pack Unit while this case was pending.

TDCJ has not told the Court or Plaintiffs how many have been hospitalized, but hundreds have

contracted COVID—it infects more each day. The motion should be denied for this reason alone.

        Second, Defendants have not been surprised. Plaintiffs served expert disclosures, all of

their current legal theories (including a detailed request for class certification in the complaint),

and all of their discovery requests within one month of filing this suit.

        Third, the timing of expert disclosures is a problem of Defendants’ own making.

Defendants have been producing discovery slowly and in piecemeal, frustrating Plaintiffs’ experts’

ability to meaningfully supplement their expert disclosures.
      Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 2 of 10



        Fourth, Defendants refused repeated attempts to confer about these issues, including

discussing Plaintiffs’ discovery requests, illustrating that Defendants’ motion is mere subterfuge—

a transparent effort to waste time and unfairly delay trial.

        Fifth, Defendants’ proposal to only allow Plaintiffs to depose two experts is untenable.

Defendants still have not even identified their experts, and only alerted Plaintiffs to the number of

their experts this week.

I.      FACTUAL BACKGROUND

        Plaintiffs filed suit on March 30, 2020. Doc. 1. In addition to requesting summons,

Plaintiffs emailed the complaint to the Deputy Attorney General for Civil Litigation and the Chief

of the Law Enforcement Defense Division at the Texas Attorney General’s Office the same day

with a copy of the complaint and a request for a hearing on a temporary restraining order. Ex. 1.

        In addition to an injunction, Plaintiffs’ complaint details the elements of class certification

and seeks class certification. Doc. 1, pp. 24–27, 35.

        Three months ago, on April 2, 2020, Plaintiffs filed four expert declarations. Doc. 12–14,

16.

        On April 11, 2020, Leonard Clerkly died after being sent to the hospital from the Pack

Unit. On April 13, 2020, posthumous testing revealed that he had COVID-19 when he died.

Defendants’ position remains that Mr. Clerkly is the first confirmed case at the Pack Unit.

        On April 16, 2020, the Court granted a preliminary injunction. Doc. 40. In its April 20,

2020 memorandum and order, the Court explained that the injunction was designed to protect the

proposed class identified in the complaint. Doc. 51, pp. 2–3, 28–29.

        On April 27, 2020, Plaintiffs served interrogatories and requests for production on

Defendants. Ex. 2; Ex. 3.




                                                  2
    Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 3 of 10



        On May 7, 2020, Defendants moved to stay the entire case. Doc. 81.

        On May 8, 2020, the Court denied both Defendants’ motion for stay and Plaintiffs’ motion

to enter a protective order consolidating discovery in this case with that in Cole v. Collier proposed

by Plaintiffs. Doc. 88. The Court set the case for trial on July 13, 2020.

        The parties exchanged initial disclosures on May 8, 2020. Ex. 4. Defendants’ disclosures

only contained grievance policies, the CMHC policy, documents filed with the Court, and

documents specific to the named Plaintiffs.

        On May 13, 2020, Plaintiffs moved to certify two of the same classes listed in the

complaint. Doc. 94. On that day, Defendants began to conduct COVID-19 tests of the entire unit,

but they did not provide any formal update to Plaintiffs about the tests or the unit’s plans in dealing

with the tests.

        On May 20, 2020, Defendants provided additional administrative reviews and test results.

That same day, minutes before the second day of Warden Herrera’s deposition, Defendants

revealed that 86 additional inmates had tested positive the day before.

        The next day, Defendants responded to the interrogatories—with objections only. Ex. 5.

Among those was interrogatory 7, asking Defendants to describe the Pack Unit’s COVID-19

precautions. Defendants also provided incorrectly encoded video files which have still not been

supplemented and Clerkly’s medical records.

        On May 22, 2020, Plaintiffs asked Defendants to correct their responses to interrogatories

no later than May 27, 2020. Ex. 6. Defendants supplemented on May 27, 2020 and filed an unsworn

plan with the Court, Doc. 122, but did not answer interrogatory 7.

        On May 28, 2020 and May 29, 2020, Plaintiffs took the deposition of TDCJ through its

representative, Oscar Mendoza on noticed topics, including any Pack Unit training or policies




                                                  3
    Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 4 of 10



related to COVID-19. Ex. 7, Deposition Notice, pp. 6 (topic 16). Mendoza denied that there was

any additional written policy regarding COVID-19 applicable to Pack beyond the CMHC policy

and CDC guidelines. Ex. 8, Mendoza Deposition, Vol. 1, p. 123:22–124:8.

       On June 8, 2020, on the night before Dr. Lannette Linthicum’s deposition at 5:57 p.m. to

7:41 p.m., Plaintiffs received, for the first time, a written TDCJ COVID-19 policy from March

2020 and two Pack Unit plans for COVID-19, as well as Defendants’ first and only response to

interrogatory 7. 1 The March policy was only produced as part of a 219-page, unsorted pdf

document consisting of Dr. Linthicum’s emails. The plans were authenticated by affidavits

predating TDCJ’s May 28, 2020 deposition. As of June 8, Defendants had only produced 3,213

pages of documents.

       Amidst the 11th-hour production leading up to Dr. Linthicum’s deposition, Defendants

proposed delaying the deposition until TDCJ had reviewed the “thousands” of documents pertinent

to her. Ex. 14, Email from S. Cowles (June 9, 2020). TDCJ’s proposal included the representation

that those documents would be produced by the time of trial. Id.

       In light of the delayed production, Plaintiffs indicated that expert reports would need to be

supplemented based on deposition schedules. Thus, Plaintiffs repeatedly offered dates for several

experts’ depositions. See Ex. 15, Email from C. Hockman (June 23, 2020) (reflecting earlier email

of June 12, 2020). Defendants did not notice them. Plaintiffs provided a supplement to Dr. Young’s

report on June 23, 2020 and to Eldon Vail’s report on June 25, 2020.




1
 See Exs. 9 & 10, Emails from J. Rheams; Ex. 11, TDCJ Pandemic Viral Infectious Disease
Policy for Novel Coronavirus (COVID-19); Ex. 12, P1 Plan; Ex. 13, Revised P1 Plan.

                                                4
    Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 5 of 10



       On June 25, 2020, Defendants produced 7,765 pages of documents, primarily emails and

tables of inmates in restrictive housing. Many emails contain information specific to prisons other

than the Pack Unit.

       On June 26, 2020, during a hearing on class certification, Defendants represented to the

Court that 18 Pack Unit inmates have died with COVID-19.

       Later on June 26, 2020, Plaintiffs again offered dates for their experts’ depositions and

requested that Defendants supplement their discovery by July 7, 2020. Ex. 16, Email from B. Duke

(June 26, 2020). Plaintiffs emphasized 6 areas of discovery in need of supplementation, and asked

for daily updates on casualties from the disease and test results at Pack.

       On June 27, 2020, the Court granted the motion for class certification. Doc. 160.

       On June 29, 2020 at 9:43 p.m., Defendants rejected the dates for the expert depositions and

claimed that the only “emergency” was Plaintiffs’ “insisting on a trial three and one-half months

from the filing of their Complaint” and promised to continue to produce documents but “cannot

guarantee” it would be completed by July 7. Ex. 17, Email from S. Cowles (June 29, 2020). In the

email, for the first time, Defendants asserted that the class certification had caused there to be

“79,000” responsive documents.

        On the morning of June 30, 2020, Plaintiffs responded by offering to confer by telephone

on how to narrow the scope of responsive documents in order to facilitate the current schedule.

Ex. 18, Email from B. Duke (June 30, 2020).

       Instead of conferring further, Defendants perfunctorily emailed that they would be seeking

a continuance and, in the alternative, an end to their obligation to supplement. Ex. 19, Email from

C. Vasquez (June 30, 2020). They then filed the pending motion for continuance. Doc. 164.




                                                 5
       Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 6 of 10



         At 11:41 p.m., Defendants emailed to ask Plaintiffs to propose limitations to their written

discovery without providing any information about their new assertion that the Defendants were

attempting to review “80,000” documents and without proposing a time to confer before the

hearing on the subject of Defendants’ emergency motion. Ex. 20, Email from S. Cowles (June 30,

2020).

II.      STANDARD OF REVIEW

         The Court has discretion to deny a motion for continuance. See United States v. Hickerson,

489 F.3d 742, 745 (5th Cir. 2007); United States v. Uptain, 531 F.2d 1281, 1285 (5th Cir. 1976).

The Court has discretion to control the pacing of the schedule and discovery. See Campbell v.

Griffin, 265 F. App’x 269, 271 (5th Cir. 2008).

III.     ARGUMENT AND AUTHORITIES

         The Court should deny Defendants’ motion for continuance and deny Defendants’ motion

to end their obligation to supplement discovery for at least five reasons.

         First, every day of delay in this case is another day that Defendants continue to refuse to

adopt reasonable protective measures for the class—and potentially contribute to another

unnecessary death at Pack.2 As this Court has previously acknowledged, Judge Davis on the Fifth

Circuit panel agreed that the class is “now being held under circumstances that seriously threaten

their life” and actually suggested this Court “will consider holding the trial sooner” than July 13,

2020. Doc. 163, p. 3 (emphasis added). The continued infection, hospitalization, and death at the

Pack Unit is reason enough to deny Defendants’ motion.

         Second, Defendants’ suggestion of unfair surprise is unfounded; in fact, the opposite is

true. Plaintiffs served their expert declarations, all of their current legal theories, and all of their



2
    See Ex. 21, Supp. Dec. of Young; Ex. 22, Supp. Dec. of Vail; Ex. 23, Supp. Dec. of Cohen.

                                                   6
    Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 7 of 10



pending discovery requests within one month of filing this suit.3 Plaintiffs’ initial disclosures on

May 8, 2020 were detailed and thorough. Ex. 4, Initial Disclosures. And even if that were not

enough, every inmate Plaintiffs’ counsel speaks to has to be scheduled in writing through

Defendants. Every responsive document about the facts on the ground at the Pack Unit resides in

Defendants’ possession. All fact witnesses who are not class members are Defendants’ employees

or contractors. Defendants hold all of the cards, even as they refuse to show their hand. And it is

inconceivable that Defendants did not anticipate that this case could be certified as a class action,

as it has always been in the Complaint, Doc. 1; was addressed in the Court’s preliminary

injunction, Doc. 51, pp. 2–3, 28–29; and the motion has been on file since May 13, 2020. Doc. 94.

       Third, the Court should reject Defendants’ complaint about the timing of Plaintiffs’ expert

supplementation, as it is Defendants who withheld virtually all policies and plans other than their

public policy document until they finally filed an unsworn plan with the Court on May 27, 2020.

Doc. 122. Even then, Defendants were withholding written policy documents from Plaintiffs, and

their 30(b)(6) representative incorrectly denied their existence on May 28, 2020—among many

other problems with his preparedness to speak to the actual practices on the ground.4 Defendants

did not even provide a sworn description of their COVID-19 precautions at Pack until June 8,

2020—the same day they finally disclosed the additional policy documents. Plaintiffs then had to

investigate these assertions and begin supplementation based on those new contentions, while

hamstrung by Defendants’ ongoing failure to supplement documents literally at their fingertips,

such as the records of deceased and COVID-positive inmates, inmate tests, and Pack Unit rosters.



3
  Doc. 1, pp. 24–27, 35; Doc. 12; Doc. 13; Doc. 14; Doc. 16; Ex. 2, Plaintiffs’ Interrogatories; Ex.
3, Plaintiffs’ Requests for Production.
4
  Compare Ex. 7, Mendoza Deposition, Vol. 1, p. 123:22–124:8 with Ex. 11, TDCJ Pandemic Viral
Infectious Disease Policy for Novel Coronavirus (COVID-19); Ex. 12, P1 Plan; Ex. 13, Revised
P1 Plan.

                                                 7
    Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 8 of 10



Defendants’ production of June 25, 2020 contains 7,765 pages—the vast majority of the mere

“nearly 11,000” they boast of producing in a three-month period. Moreover, even as Defendants

continued to withhold their own experts’ identities and discovery, Plaintiffs repeatedly offered

dates, all of which Defendants rejected or ignored, revealing that they feel it more important to

preserve their grievance than to actually learn the experts’ opinions.5 Defendants’ proposal to

continue trial or stop supplementing discovery is merely their latest ploy to delay this case for the

sake of delay alone.

       Fourth, Defendants are merely seeking delay, rather than an actual resolution. Defendants

ignored Plaintiffs’ request to confer about the supposed impetus of this motion. Defendants’ email

of June 29 is the first assertion that Defendants still have “79,000” documents to review. Ex. 17,

Email from S. Cowles (June 29, 2020). Instead of calling Plaintiffs to discuss how to exclude

documents as Plaintiffs requested, see Ex. 18, Email from B. Duke (June 30, 2020), Defendants

filed their motion within less than 24 hours of this revelation. A stop to supplementation is not an

equitable proposal because it would leave Plaintiffs with only a handful of records about

Defendants’ activities in June, much less about their actions at the time of trial, and no way to

prepare for trial. This proposal is also in conflict with Defendants’ own consistent promises (even

after filing this motion) to diligently supplement.6 There is simply no explanation for Defendants’

pattern of conduct other than a strategy of seeking delay in this case.

       Finally, Defendants have access to the policymakers in this case and everyone in custody

of responsive documents. Defendants also have not identified their experts. Under these




5
  Ex. 15, Email from C. Hockman (June 23, 2020) (offering dates for experts and reflecting earlier
an email of June 12, 2020 offering dates); Ex. 16, Email from B. Duke (June 26, 2020).
6
  See, e.g., Ex. 14, Email from S. Cowles (June 9, 2020); Ex. 17, Email from S. Cowles (June 29,
2020).

                                                 8
      Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 9 of 10



circumstances, Plaintiffs reasonably understood the Court’s limitation of 6 depositions per side to

refer to fact witnesses, not experts. Indeed, Defendants only revealed that they have 4 (as yet

unidentified) experts long after Plaintiffs had already taken 4 fact depositions. Even if that was not

the Court’s intent at the time, Defendants’ production of documents is extremely slow and reflects

a need for additional leeway to conduct depositions. The Court should permit Plaintiffs to depose

two additional fact witnesses and all of Defendants’ experts.

IV.     CONCLUSION

        The Court should deny Defendants’ motion to continue trial or end discovery

supplementation, and authorize Plaintiffs to take two fact depositions as well as depose

Defendants’ experts.

Dated: July 1, 2020.




                                                  9
   Case 4:20-cv-01115 Document 166 Filed on 07/01/20 in TXSD Page 10 of 10




                                              WINSTON & STRAWN LLP

                                              By:    /s/ John R. Keville
 Jeff Edwards                                        John R. Keville
 State Bar No. 24014406                              Attorney-in-Charge
 Scott Medlock                                       Texas State Bar No. 00794085
 State Bar No. 24044783                              S.D. Tex. ID No. 20922
 Michael Singley                                     jkeville@winston.com
 State Bar No. 00794642                              Denise Scofield
 David James                                         Texas Bar No. 00784934
 State Bar No. 24092572                              S.D. Tex. ID No. 1529
 Federal ID No. 2496580                              dscofield@winston.com
 EDWARDS LAW GROUP                                   Michael T. Murphy
 The Haehnel Building                                Texas Bar No.
 1101 East 11th Street                               S.D. Tex. ID No.
 Austin, TX 78702                                    MTMurphy@winston.com
 Tel. (512) 623-7727                                 Brandon W. Duke
 Fax. (512) 623-7729                                 Texas Bar No. 240994476
                                                     S.D. Tex. ID No.2857734
                                                     bduke@winston.com
                                                     800 Capital Street, Suite 2400
                                                     Houston, Texas 77002
                                                     Tel. (713) 651-2600
                                                     Fax (713) 651-2700

                                                    Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record through the Electronic Case Filing System of the Southern District
of Texas.

                                             By    /s/ Jeff Edwards
                                             JEFF EDWARDS




                                               10
